  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


UNITED STATES OF AMERICA     )
                             )         CRIMINAL ACTION NO.
     v.                      )           1:08cr236-MHT
                             )                (WO)
HASAN RASHEED ABDULLAH       )


                    OPINION AND ORDER

    Upon   consideration    of   the    probation    officer’s

petition for early termination of supervised release

(doc. no. 521) and the included memorandum describing

defendant Hasan Rasheed Abdullah’s compliance with all

terms of supervised release, his ongoing employment,

and consistently negative drug-test results, and based

on the government’s response that it does not oppose

early termination as well as the representations made

by all parties in open court on February 25, 2019, it

is ORDERED that:

    (1) The petition (doc. no. 521) is granted.

    (2) Defendant   Hasan   Rasheed     Abdullah’s   term    of

supervised release is terminated effective immediately,
and he is discharged.

    DONE, this the 26th day of February, 2019.

                           /s/ Myron H. Thompson
                        UNITED STATES DISTRICT JUDGE
